Wright, J.,
dissenting. While the majority competently sets forth the proper legal standard applicable to the facts of this case, I dissent from the majority’s application of that standard to the facts.
The record is replete with evidence sufficient to support a finding that defendant recklessly disregarded the truth, thereby establishing the “actual malice” necessary for recovery. Defendant’s agent, Swank, a publisher of the defamatory allegations, had ample opportunity to confirm the defamatory allegations prior to publication, yet chose not to confirm those allegations, in utter disregard for Dale’s legally protected interest in his reputation.
Swank and Dale represented competing unions in a certification election at the time of the defamatory allegations. Swank learned of the allegations defaming Dale from another of defendant’s organizers, Otten, three to four weeks prior to publishing the defamatory statements. Otten told Swank that Lozier had made the allegations. Swank then called Lozier to hear the allegations firsthand and to gain permission to attribute the statements to Lozier, to contrive the appearance that the statements were from an impartial source. However, Swank failed to confirm the allegations in spite of their nature, the ease with which she could have investigated them, and her experience with thousands of labor disputes which have led her to the belief that accusations require investigation. Instead, Swank published the defamatory material a few days prior to the election for the purpose of damaging Dale’s reputation and thereby damaging support for Dale’s union in the certification election. As was previously found by a jury and an appellate court, the evidence of defendant’s reckless disregard for the truth is clear.
Therefore, I respectfully dissent from the result reached by the majority.
*119APPENDIX
[[Image here]]
TO: ALL APPLE CREEK EMPLOYEES'
Larry Dale came to Wayne County Care Center - made big promises he knew he couldn't keep - when confronted with carrying through with his promises - he left us and could not be found.
AFSCME/OCSEA representative came to see us - he was honest and straight forward, didn't make big promises he knew he could not keep.
Recently all the employees at Wayne County VOTED UNANIMOUSLY to affiliate with AFSCME/OCSEA.
DON'T BE FOOLED BY LARRY DALE'S PROMISES - HE'LL DO THE SAKE THING TO YOU HE DID TO US.
[[Image here]]